George, C. J.,
delivered the opinion of the court.
Mrs. Kate Glover, the appellant, is the widow of Robbin Glover, who died intestate and without children or descendants of children; and the controversy in this case is as to the extent of her right of dower in her husband’s lands. The appellant claims that she is entitled to the eighty acres exempt by law from execution, and then to one-half the remainder of the lands as dower.
The Chancellor refused to assign dower in that way, and, as we think, properly. The homestead exemption under our statute embraces eighty acres of land and the buildings thereon, owned and occupied as a residence by the debtor. Code 1871, § 2135. This property, on the death of the husband, descends to his widow and children as tenants in common; and, if there are no children, to his widow; and, if no widow, to his children. Code 1871, § 1956. Under § 1281 of the Code, the widow is entitled to dower; when the husband, as in this case, dies intestate and without descendants, to one-half of his realty in fee. The dower is to include the dwelling and out-buildings. So it is seen that the dower and the homestead are both required to embrace the same property, — the dwelling and outhouses. How the conflict between the widow’s right of dower, which is exclusive as to the dwelling, and the right of the children in the exemption, which is that of tenants in common with each other and the widow, is to be settled, it is not necessary for us now to decide. As there are no children here to contest with the widow, the provisions of both statutes — the one on the subject of dower and the other on the descent of the homestead — may be carried out. The widow is entitled to a homestead right in fee, and she is also entitled to dower in one-half of all the lands, including the homestead. When the homestead right is set out she is entitled to all embraced in it, whether it is more or less than what her dower would be when assigned. When the dower is assigned it must embrace, as far as it goes, the homestead right. If, in getting one-half of the whole land, it be necessary to take more than the homestead right, then all the homestead right will be included in it, and so much outside of it as may be necessary to give her one-half of all the land. As to the land outside the homestead, *243sbe would, bold it as dower alone; tbe other she would hold under both titles. The title, however, is in either case an absolute fee-simple. Decree affirmed.